UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-4324 Date of fiscal year end: July 31 Date of reporting period: January 31, 2009 ITEM 1. REPORT TO SHAREHOLDERS. Portfolio summary Top 10 equity issuers 1 Nexen, Inc., 7.350% 5.5% FPC Capital I, 7.100%, Ser A 3.5% Viacom, Inc., 6.850% 4.2% Southwest Gas Capital II, 7.700% 3.5% PPL Energy Supply, LLC, 7.000% 3.9% MetLife, Inc., 6.500%, Ser B 3.2% Comcast Corp., 7.000%, Ser B 3.5% Georgia Power Co., 6.000%, Ser R 3.2% Telephone & Data Systems, Inc., 7.600% 3.5% ING Groep NV, 7.200%, 3.1% Industry distribution Electric utilities 20% Gas utilities 5% Diversified banks 11% Movies & entertainment 4% Multi-utilities 8% Broadcasting & cable TV 4% Diversified financial services 8% Consumer finance 3% Life & health insurance 7% Agricultural products 3% Investment banking & brokerage 7% Regional banks 3% Wireless telecommunication services 6% Real estate investment trusts 2% Oil & gas exploration & production 5% Other 4% Country concentration 1 United States 86% United Kingdom 3% Canada 6% Other 1% Netherlands 4% 1 As a percentage of the Funds total investments on January 31, 2009. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Preferred Income Fund III | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 1-31-09 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 13.26% (Cost $82,624,070) Diversified Banks 3.82% Credit Agricole Preferred Funding Trust 7.000% 01-29-49 A $9,000 4,702,500 Lloyds TSB Bank PLC, Sub Note 6.900 11-29-49 A+ 25,000 8,750,000 Electric Utilities 5.70% DPL Capital Trust II (Z) 8.125 09-01-31 BB+ 6,225 6,065,827 Entergy Gulf States, Inc., 1st Mtg Bond (Z) 6.200 07-01-33 BBB+ 15,000 11,309,895 Kentucky Power Co., Sr Note, Ser D (Z) 5.625 12-01-32 BBB 3,565 2,706,794 Multi-Utilities 2.18% Dominion Resources Capital Trust I (Z) 7.830 12-01-27 BBB 9,097 7,688,482 Oil & Gas Storage & Transportation 1.56% Southern Union Co., Jr Sub Note, Ser A (7.200% to 11-1-11 then variable) (P)(Z) 7.200 11-01-66 BB 12,900 5,482,500 Issuer Shares Value Common stocks 2.09% (Cost $7,677,749) Electric Utilities 0.28% Duke Energy Corp. 65,000 984,750 Gas Utilities 0.89% ONEOK, Inc. 107,500 3,141,150 Integrated Telecommunication Services 0.10% AT&T, Inc. 15,000 369,300 Multi-Utilities 0.20% Public Service Enterprise Group, Inc. 22,500 710,325 Oil & Gas Storage & Transportation 0.62% Spectra Energy Corp. 150,000 2,176,500 See notes to financial statements Semiannual report | Preferred Income Fund III 7 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Preferred stocks 141.92% (Cost $768,588,340) Agricultural Products 4.76% Ocean Spray Cranberries, Inc. , 6.250%, Ser A (B)(S)(Z) BBB 195,000 16,770,000 Broadcasting & Cable TV 6.22% CBS Corp. , 6.750% (Z) BBB 164,600 2,480,522 Comcast Corp. , 6.625% (Z) BBB+ 130,000 2,821,000 Comcast Corp. , 7.000%, Ser B (Z) BBB+ 609,556 13,983,215 Comcast Corp. , 7.000% (Z) BBB+ 114,900 2,625,465 Consumer Finance 5.52% HSBC Finance Corp. , 6.360%, Depositary Shares, Ser B (Z) A 270,000 4,149,900 HSBC Finance Corp. , 6.875% (Z) AA 576,118 12,069,672 SLM Corp. , 6.970%, Ser A (Z) BB 44,899 1,254,478 SLM Corp. , 6.000% (Z) BBB 162,495 1,969,440 Diversified Banks 13.95% Bank of America Corp. , 8.625% (Z) BB 140,000 1,929,200 Bank of America Corp. , 8.200% (Z) BB 230,000 3,249,900 Barclays Bank PLC , 8.125% A 100,000 1,400,000 Barclays Bank PLC , 7.100%, Ser 3 (Z) A+ 160,000 1,900,800 Fleet Capital Trust IX , 6.000% (Z) A 469,200 5,325,420 Fleet Capital Trust VIII , 7.200% (Z) A 23,333 319,662 Royal Bank of Scotland Group PLC , 7.250%, Ser T (Z) BB 40,000 228,000 Royal Bank of Scotland Group PLC , 5.750%, Ser L (Z) BB 997,234 4,527,442 Santander Finance Preferred SA, Unipersonal , 6.410%, Ser 1 (Z) A+ 100,000 2,260,000 USB Capital VIII , 6.350%, Ser 1 (Z) A+ 269,700 5,304,999 USB Capital X , 6.500% (Z) A+ 55,000 1,168,750 Wachovia Preferred Funding Corp. , 7.250%, Ser A (Z) A+ 719,800 12,596,500 Wells Fargo & Co. , 8.000% (Z) A+ 263,500 4,795,700 Wells Fargo Capital Trust IV , 7.000% (Z) A+ 177,800 4,126,738 Diversified Financial Services 12.16% ABN AMRO Capital Funding Trust V , 5.900% (Z) BB+ 745,366 6,149,270 ABN AMRO Capital Funding Trust VI , 6.250% (Z) BB+ 340,900 2,597,658 BAC Capital Trust II , 7.000% (Z) A 94,600 1,457,786 BAC Capital Trust IV , 5.875% (Z) A 131,400 1,643,814 Citigroup Capital VII , 7.125% (Z) BB 161,042 1,837,489 Citigroup Capital VIII , 6.950% (Z) BB 326,200 3,718,680 Citigroup Capital X , 6.100% (Z) BB 720,000 7,236,000 See notes to financial statements 8 Preferred Income Fund III | Semiannual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Diversified Financial Services (continued) Citigroup, Inc. , 8.125%, Depositary Shares, Ser AA (Z) BB 71,000 $660,300 General Electric Capital Corp. , 6.625% AAA 10,000 235,000 ING Groep NV , 7.050% (Z) A 598,970 7,439,207 ING Groep NV , 7.200% (Z) A 765,000 9,868,500 Diversified Metals & Mining 1.40% Freeport McMoRan Copper & Gold, Inc. , 6.750% BB 106,000 4,939,600 Electric Utilities 25.13% Entergy Mississippi, Inc. , 7.250% (Z) A 103,668 2,576,150 FPC Capital I , 7.100%, Ser A (Z) BBB 796,700 19,304,041 FPL Group Capital Trust I , 5.875% (Z) BBB+ 268,000 6,520,440 FPL Group Capital, Inc. , 7.450%, Ser E (Z) BBB+ 20,000 542,000 Georgia Power Co. , 6.000%, Ser R (Z) A 710,000 17,856,500 HECO Capital Trust III , 6.500% (Z) BB+ 140,450 3,146,965 Interstate Power & Light Co. , 7.100%, Ser C (Z) BBB 177,000 4,425,000 Interstate Power & Light Co. , 8.375%, Ser B (Z) Baa2 54,500 1,455,150 PPL Electric Utilities Corp. , 6.250%, Depositary Shares (Z) BBB 189,000 4,110,750 PPL Energy Supply, LLC , 7.000% (Z) BBB 846,450 21,753,765 Southern California Edison Co. , 6.000%, Ser C (Z) BBB 30,000 2,392,500 Southern California Edison Co. , 6.125% (Z) BBB 20,000 1,638,126 Westar Energy, Inc. , 6.100% (Z) BBB 124,418 2,824,288 Gas Utilities 5.44% Southwest Gas Capital II , 7.700% (Z) BB 846,500 19,173,225 Integrated Telecommunication Services 0.15% AT&T, Inc. , 6.375% A 21,000 526,260 Investment Banking & Brokerage 10.56% Goldman Sachs Group, Inc. , 6.200%, Ser B (Z) BBB 87,400 1,789,952 Lehman Brothers Holdings Capital Trust III , 6.375%, Ser K (H)(Z) C 808,400 9,701 Lehman Brothers Holdings, Inc. , 5.670%, Depositary Shares, Ser D (G)(H)(Z) D 142,601 2,139 Merrill Lynch Preferred Capital Trust III , 7.000% (Z) A 457,017 5,625,879 Merrill Lynch Preferred Capital Trust IV , 7.120% (Z) A 380,700 4,812,048 Merrill Lynch Preferred Capital Trust V , 7.280% (Z) A 408,700 5,415,275 Morgan Stanley Capital Trust III , 6.250% (Z) BBB 764,025 12,285,522 Morgan Stanley Capital Trust IV , 6.250% (Z) BBB 402,000 6,444,060 Morgan Stanley Capital Trust VI , 6.600% (Z) BBB 50,000 819,000 See notes to financial statements Semiannual report | Preferred Income Fund III 9 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Life & Health Insurance 10.84% Aegon NV , 6.375% (Z) A 241,265 2,892,767 Aegon NV , 6.500% (Z) A 182,950 2,193,571 Lincoln National Capital VI , 6.750%, Ser F (Z) A 269,000 4,949,600 MetLife, Inc. , 6.500%, Ser B (Z) BBB 1,038,850 17,868,220 Phoenix Cos., Inc. , 7.450% (Z) BBB 600,549 5,224,776 PLC Capital Trust IV , 7.250% (Z) BBB+ 182,700 2,530,395 PLC Capital Trust V , 6.125% (Z) BBB+ 83,300 952,952 Prudential PLC , 6.500% (Z) A 93,500 1,575,475 Movies & Entertainment 6.61% Viacom, Inc. , 6.850% (Z) BBB 1,196,635 23,274,551 Multi-Utilities 10.37% BGE Capital Trust II , 6.200% (Z) BB+ 607,028 10,732,255 Consolidated Edison Co. of NY, Inc. , 5.000% (Z) BBB 30,000 2,686,200 Constellation Energy Group, Inc. , 8.625%, Ser A (Z) BB+ 160,000 3,432,000 DTE Energy Trust I , 7.800% (Z) BB+ 233,966 5,638,580 DTE Energy Trust II , 7.500% (Z) BB+ 37,100 862,946 Public Service Electric & Gas Co. , 5.050%, Ser D (Z) BB+ 30,000 2,641,500 Xcel Energy, Inc. , 7.600% (Z) BBB 416,666 10,541,650 Oil & Gas Exploration & Production 8.67% Nexen, Inc. , 7.350% (Z) BB+ 1,590,079 30,529,517 Real Estate Investment Trusts 3.60% Duke Realty Corp. , 6.600%, Depositary Shares, Ser L (Z) BB+ 118,500 1,352,085 Duke Realty Corp. , 6.500%, Depositary Shares, Ser K (Z) BB+ 151,600 1,895,000 Duke Realty Corp. , 6.625%, Depositary Shares, Ser J (Z) BB+ 638,100 7,523,199 Public Storage, Inc. , 7.500%, Depositary Shares, Ser V (Z) BBB 84,530 1,927,284 Regional Banks 4.76% PFGI Capital Corp. , 7.750% (B)(Z) A 926,900 16,767,621 Reinsurance 0.54% RenaissanceRe Holdings Ltd. , 6.080%, Ser C (Z) BBB+ 122,300 1,906,657 Specialized Finance 0.94% CIT Group, Inc. , 6.350%, Ser A (Z) BB 150,000 1,050,000 Repsol International Capital Ltd. , 7.450%, Ser A (Z) BB+ 105,000 2,257,500 Thrifts & Mortgage Finance 0.95% Sovereign Bancorp , 7.300%, Depositary Shares, Ser C BBB+ 215,100 3,334,050 See notes to financial statements 10 Preferred Income Fund III | Semiannual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value U.S. Government Agency 0.02% Federal National Mortgage Assn. (8.250% to 12-31-10 then variable) , 8.250% (P)(Z) C 80,000 88,000 Wireless Telecommunication Services 9.33% Telephone & Data Systems, Inc. , 6.625% (Z) BBB 497,600 8,021,312 Telephone & Data Systems, Inc. , 7.600% (Z) BBB 648,743 11,450,314 United States Cellular Corp. , 7.500% (Z) BBB 754,100 13,415,439 Total investments (Cost $858,890,159)  157.27% Other assets and liabilities, net (57.27%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. SPADR Sponsored ADR (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $33,537,621 or 9.52% of the Funds net assets as of January 31, 2009. (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (H) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is pledged as collateral for the Committed Facility Agreement (see Note 10). Total collateral value at January 31, 2009 was $509,025,294.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $859,014,719. Net unrealized depreciation aggregated $304,922,437, of which $2,619,514 related to appreciated investment securities and $307,541,951 related to depreciated investment securities. The Fund had the following interest rate swap contracts open on January 31, 2009: RATE TYPE NOTIONAL FIXED PAYMENTS PAYMENTS RECEIVED TERMINATION UNREALIZED AMOUNT MADE BY FUND BY FUND DATE COUNTERPARTY DEPRECIATION $35,000,000 3.99% 3-month LIBOR (a) Apr 2 Morgan Stanley ($586,931) 52,500,000 4.14% 3-month LIBOR (a) Nov 2010 Morgan Stanley (2,532,857) 87,500,000 4.37% 3-month LIBOR (a) Nov 2010 Bank of America (4,662,229) 87,500,000 3.79% 3-month LIBOR (a) Jan 2011 Morgan Stanley (3,691,258) Total ($11,473,275) (a) At January 31, 2009, the 3-month LIBOR rate was 1.184%. See notes to financial statements Semiannual report | Preferred Income Fund III 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (Cost $858,890,159) $554,092,282 Cash 13,824,442 Receivable for shares sold 374,310 Dividends and interest receivable 3,301,723 Prepaid arrangement fees (Note 10) 5,482 Receivable from affiliates 24,271 Total assets Liabilities Payable for investments purchased 622,871 Committed facility agreement payable (Note 10) 207,000,000 Unrealized depreciation of swap contracts (Note 3) 11,473,275 Interest payable (Note 10) 26,307 Payable to affiliates Management fees 18,427 Other 1,172 Other payables and accrued expenses 154,938 Total liabilities Net assets Capital paid-in 743,132,098 Accumulated net realized loss on investments (77,324,263) Net unrealized depreciation of investments and swap contracts (316,271,152) Accumulated net investment income 2,788,837 Net assets applicable to common shares Net asset value per share Based on 31,314,036 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $11.25 See notes to financial statements 12 Preferred Income Fund III | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 1-31-09 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses). Investment income Dividends $26,169,227 Interest 2,853,108 Total investment income Expenses Investment management fees (Note 6) 2,280,780 Accounting and legal services fees (Note 6) 44,374 Transfer agent fees (Note 6) 21,136 Interest expense (Note 10) 3,062,924 Professional fees 105,335 Custodian fees 75,846 Printing fees 75,761 Trustees fees 21,414 Registration and filing fees 15,284 Miscellaneous 15,802 Total expenses Less expense reductions (Note 6) (457,175) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments (42,473,902) Financial futures contracts 833,091 Swap contracts (1,268,308) Change in net unrealized appreciation (depreciation) of Investments (137,209,158) Financial futures contracts 6,270 Swap contracts (7,731,821) Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 8-1-08 to 1-31-09. See notes to financial statements Semiannual report | Preferred Income Fund III 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period Period ended ended ended 5-31-08 7-31-08 1 1-31-09 2 Increase (decrease) in net assets From operations Net investment income $64,564,599 $8,691,420 $23,760,854 Net realized loss (12,571,391) (18,045,041) (42,909,119) Change in net unrealized appreciation (depreciation) (93,334,549) (59,477,711) (144,934,709) Distributions to APS (16,588,245)   Decrease in net assets resulting from operations Distributions to common shareholders From net investment income (49,548,730) (8,258,122) (24,774,365) From net realized gain (6,187,022)   From Fund share transactions (Note 7)   Total decrease Net assets Beginning of period 731,563,341 617,898,003 540,808,549 End of period 3 1 For the two month period ended July 31, 2008, the Fund changed its fiscal year end from May 31 to July 31. 2 Semiannual period from 8-1-08 to 1-31-09. Unaudited. 3 Includes accumulated net investment income of $3,936,566, $3,802,348 and $2,788,837, respectively. See notes to financial statements 14 Preferred Income Fund III | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of cash flows 1-31-09 (Unaudited) For the period ended 1-31-09 1 Cash flows from operating activities Net decrease in net assets from operations ($164,082,974) Net decrease in net assets from operations excluding distributions to preferred shareholders Adjustments to reconcile net decrease in net assets from operations to net cash provided by operating activities: Investments purchased (319,227,544) Investments sold 376,735,659 Net amortization of premium (discount) (24,254) Decrease in dividends and interest receivable 71,442 Decrease in receivable from affiliates 1,468 Increase in payable for investments purchased 622,871 Decrease in receivable for investments sold 1,851,558 Decrease in cash collateral at broker for futures contracts 594,000 Decrease in prepaid arrangement fees 504,296 Decrease in other receivables and prepaid expenses 16,576 Increase in unrealized depreciation of swap contracts 7,731,821 Decrease in payable for futures variation margin (237,188) Decrease in payable to affiliates (35,373) Decrease in interest payable (17,803) Decrease in accrued expenses (74,837) Net change in unrealized (appreciation) depreciation on investments 137,256,279 Net realized gain on investments 42,440,833 Net cash provided by operating activities Cash flows from financing activities Borrowings from committed facility agreement payable 29,000,000 Repayments of committed facility agreement payable (75,000,000) Reinvest of common shares 374,310 Distributions to common shareholders (24,774,365) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest 1 Semiannual period from 8-1-08 to 1-31-09. Unaudited. See notes to financial statements Semiannual report | Preferred Income Fund III 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 5-31-04 5-31-05 1 5-31-06 5-31-07 5-31-08 7-31-08 3 1-31-09 4 Per share operating performance Net asset value, beginning of period 5 Net investment income 6 2.16 2.16 2.07 2.06 0.27 0.76 Net realized and unrealized gain (loss) on investments 1.58 (1.70) 1.36 (3.39) (2.47) (6.01) Distribution to APS (0.25) (0.44) (0.56) (0.53)   Total from investment operations Less distributions to common shareholders From net investment income (2.03) (1.70) (1.58) (1.58) (0.26) (0.79) From net realized gain   (0.10) (0.07) (0.20)   Total distributions Capital charges Offering costs related to common shares       Offering costs and underwriting discounts related to APS       Net asset value, end of period Per share market value, end of period Total return at net asset value (%) 9,10 10 9 9 Total return at market value (%) 9 9 Ratios and supplemental data Net assets applicable to common shares, end of period (in millions) $749 $693 $732 $618 $541 $352 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interest expense) 12 1.34 1.34 1.34 1.41 1.36 12 1.32 12 Interest expense (Note 10)     0.04 1.73 12 1.52 12 Expenses before reductions (including interest expense) 13 12 1.34 1.34 1.34 1.45 3.09 12 2.84 12 Expenses net of all fee waivers (excluding interest expense) 12 1.05 1.04 1.05 1.10 1.11 12 1.09 12 Expenses net of all fee waivers (including interest expense) 14 12 1.05 1.04 1.05 1.10 2.84 12 2.61 12 Net investment income 15 12 9.15 9.22 8.91 9.98 9.36 12 12 Portfolio turnover (%) 99 14 16 14 9 2 5 See notes to financial statements 16 Preferred Income Fund III | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights (continued) Period ended 5-31-04 5-31-05 1 5-31-06 5-31-07 5-31-08 7-31-08 3 1-31-09 4 Senior securities Total value of APS outstanding (in millions) $350 $350 $350 $350    Involuntary liquidation preference per unit (in thousands) $25 $25 $25 $25    Average market value per unit (in thousands) $25 $25 $25 $25    Asset coverage per unit 16 $75,065 $78,169 $74,123 $76,917  17   Total debt outstanding end of period (in millions) (Note 10 )     $296 $253 $207 Asset coverage per $1,000 of debt 17 $2,998 $3,141 $2,981 $3,090    Asset coverage per $1,000 of debt 18     $3,087 $3,138 $2,702 1 Audited by previous Independent Registered Public Accounting Firm. 2 Inception period from 6-19-03 to 5-31-04. 3 For the two month period ended July 31, 2008, the Fund changed its fiscal year end from May 31 to July 31. 4 Semiannual period from 8-1-08 to 1-31-09. Unaudited. 5 Reflects the deduction of a $1.125 per share sales load. 6 Based on the average of the shares outstanding. 7 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 8 Total returns would have been lower had certain expenses not been reduced during the periods shown. 9 Not annualized. 10 Unaudited. 11 Assumes dividend reinvestment and a purchase at $25.28 per share on the inception date and a sale at the current market price on the last day of the period. 12 Annualized. 13 Ratios calculated on the basis of expenses relative to the average net assets of common shares, that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.90%, 0.91%, 0.91%, 0.91%, and 0.94% for the years ended 5-31-04, 5-31-05, 5-31-06, 5-31-07 and 5-31-08, respectively. 14 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.70%, 0.71%, 0.71%, 0.71%, and 0.74% for the years ended 5-31-04, 5-31-05, 5-31-06, 5-31-07 and 5-31-08, respectively. 15 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 5.69%, 6.21%, 6.24%, 6.49%, and 6.44%, for the years ended 5-31-04, 5-31-05, 5-31-06, 5-31-07 and 5-31-08, respectively. 16 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. 17 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at period end. (Note 8). 18 Asset coverage equals the total net assets plus borrowings divided by the borrowing of the Fund outstanding at period end (Note 8). See notes to financial statements Semiannual report | Preferred Income Fund III 17 Notes to financial statements (unaudited) Note 1 Organization John Hancock Preferred Income Fund III (the Fund) is a diversified closed-end management investment company registered under the Investment Company Act of 1940, as amended. The Fund began operations on June 19, 2003. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p
